Citation Nr: 0606451	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  02-18 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for COPD secondary to 
exposure to Agent Orange.

3.  Entitlement to service connection for COPD secondary to 
exposure to radiation.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1951 
to September 1973, when he retired from active duty in the 
United States Army.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Board, in December 2002, sought to develop the claim 
internally pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The 
Board notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would issue a decision.  Nevertheless, in May 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) issued Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  In the case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Therefore, in accordance with the 
instructions given by the Federal Circuit Court, the claim 
was remanded to the RO in August 2003.  The case has since 
been returned to the Board for appellate review.

It is further noted that when the veteran originally filed 
his claim for service connection, he requested service 
connection for COPD, COPD secondary to exposure to Agent 
Orange, and COPD secondary to radiation exposure.  A review 
of the May 2001 rating decision indicates that while a 
decision was made with respect to the Agent Orange and 
radiation claims, a decision on the merits of service 
connection for COPD was not accomplished by the RO.  This 
issue is remanded to the RO for appropriate action.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on the part of the veteran.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran has been diagnosed as suffering from COPD.

3.  Although the veteran has claimed that his COPD may be 
etiologically related to radiation or chemical dioxins 
exposure, he has not provided medical evidence that would 
corroborate his assertions.

4.  A VA medical examiner has provided an opinion that does 
not etiologically link the veteran's COPD with exposure to 
radiation or Agent Orange.  


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease, claimed as 
secondary to radiation exposure, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2005).

2.  Chronic obstructive pulmonary disease, claimed as 
secondary to Agent Orange exposure, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the appellant was informed of the VCAA 
in a letter sent from the Appeals Management Center (AMC) in 
April 2004.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal were already decided and 
appealed prior to the appellant being informed of the VCAA 
and its requirements.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board and the RO) 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's remand.  In each instance, 
the VA has discussed what the appellant needed to present in 
the form of evidence that would allow for him to succeed with 
his appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the VA 
obtained the veteran's available medical treatment records, 
and those other records that the VA was made aware thereof.  
As such, the VA obtained those records and they have been 
included in the claims folder, available for review.  Given 
the foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records and the Board's development instructions in 
the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the two issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the appellant is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to the appellant under the VCAA.  In essence, the appellant 
in this case has been notified as to the laws and regulations 
governing service connection claims.  He has been advised of 
the evidence considered in connection with his appeal and 
what information VA and the appellant would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the appellant's 
claim.  Thus, the Board finds that there has been no 
prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran has come before the VA claiming that his lung 
disability, that of COPD, has been caused by or is the result 
of his exposure to radiation or chemical dioxins.  As a 
result of the veteran's claim, the VA has obtained the 
veteran's available treatment records stemming from when he 
was released from active duty in 1973.  These records are 
from military hospitals and VA medical centers located 
throughout the US.  A review of these records does confirm 
the veteran's assertions that he now suffers from COPD.  
However, those same records do not provide an etiological 
opinion with respect to the lung disorder.  That is, they do 
not specifically comment on why the veteran developed COPD 
nor do they imply, infer, or insinuate the cause of the 
condition.  It is of interest to note that the veteran was 
not treated for any type of radiation or chemical dioxins 
condition, disease, or disability while he was in service.  

As a result of the veteran's claim, the veteran was examined 
by a VA doctor in December 2004.  That doctor did confirm the 
presence of COPD.  However, he wrote the following 
conclusion:

The Veterans Administration has not 
determined a positive association between 
herbicide exposure and subsequent 
development of chronic obstructive 
pulmonary disease.  There is no basis in 
available service records to establish an 
axis [nexis] between his current chronic 
obstructive pulmonary disease and the 
patient's reported atomic exposure. . . . 
The evidence submitted does not indicate 
his nuclear exposure by dose and there 
are no personal records to indicate 
involvement in the nuclear testing.

Since the examination was accomplished, the veteran has not 
proffered medical evidence that would counter the opinion 
provided by the VA doctor.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2005), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993). This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service- 
connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

I.  Radiation Exposure

Presumptive service connection can also be established for on 
the basis of exposure to certain toxins, chemicals, or 
radiation.  Some specific types of cancer warrant service 
connection if a veteran qualifies as a "radiation-exposed 
veteran."  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2005).  Also "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311 (2005).

Service connection based upon exposure to radiation can be 
awarded on three different legal bases.  The first basis is a 
presumptive basis for diseases specific to radiation exposed 
veterans under 38 C.F.R. § 3.309(d) (2005).  The second basis 
is based on exposure to ionizing radiation with the 
subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311 (2005).  Finally, the veteran is entitled to 
service connection if he can establish that a disability 
warrants service connection as defined by the general laws 
and regulations governing VA compensation entitlement, that 
is on a direct or presumptive basis.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

VA regulations specify twenty-one types of cancer that 
warrant presumptive service connected if they become manifest 
in a "radiation-exposed veteran" within specified periods 
of time.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d)(2) (2005).  The veteran is not considered a 
"radiation exposed veteran" within the meaning of the 
applicable regulations since the regulations require that the 
veteran be involved in the occupation of Hiroshima or 
Nagasaki, Japan "during the period beginning on August 6, 
1945 and ending on July 1, 1946".  38 C.F.R. 
§ 3.309(d)(3)(2005).  The veteran was not in service during 
this time period.  As such, a grant of service connection may 
not be accomplished on this basis.

Service connection can also be pursued under 38 C.F.R. § 
3.311 (2005) on the basis of exposure to ionizing radiation 
and the subsequent development of a radiogenic disease.  
Essentially, any form of cancer is considered a radiogenic 
disease within the meaning of the applicable regulations.  38 
C.F.R. § 3.311(b)(2)(i)(iv)(2005).  The veteran's COPD is not 
a radiogenic disease as contemplated by the regulations, and 
service connection may not be accomplished on this basis.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998); also McGuire v. 
West, 11 Vet. App. 274 (1998).  The evidence of record 
reveals that the veteran now suffers from COPD.  However, 
there is no evidence which shows that the veteran was 
diagnosed with this disability during service or during the 
first year after service.  Hence, presumptive service 
connection for a bronchial/lung condition may not be granted 
pursuant to 38 C.F.R. § 3.309(a)(2005).

The veteran has been very specific in asserting that the COPD 
he suffers from has been caused by his exposure to radiation.  
While the Board does not doubt the sincerity of the veteran's 
contentions in this regard, any determination as to the 
existence of a disability and its medical causation must be 
based upon competent medical testimony or documentation.  
Regarding a claim of service connection, this generally means 
that medical evidence must establish that a current 
disability exists, and that the disability is related to a 
period of active military service.  Competent medical 
evidence has not been presented establishing that the 
veteran's COPD was associated with exposure to ionizing 
radiation in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  See also Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  As such, service 
connection for COPD secondary to exposure to radiation is 
denied.

The Board notes that in May 2003, the National Research 
Council (NRC) released a report concerning radiation dose 
reconstructions provided to VA by the Defense Threat 
Reduction Agency (DTRA).  That report concluded that the 
methodology used for estimating radiation doses possibly 
underestimated the upper bounds of doses.  Nevertheless, that 
report specifically involved the estimating of doses of 
radiation received by military personnel who were involved in 
nuclear weapons testing activities in New Mexico, Nevada, and 
the Pacific Ocean from 1945 to 1962.  The NRC further 
indicated that very few additional veterans would be granted 
service connection using the new dose reconstruction 
methodology endorsed by NRC.  The veteran was on active duty 
during the years from 1951 to 1973.  Nevertheless, he was not 
stationed in New Mexico, Nevada, or the Pacific Ocean.  The 
Board concludes that the NRC report and the methodology put 
into question do not apply to this particular case.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

II.  Agent Orange Exposure

The veteran has, as noted above, alternatively claimed that 
his COPD is related to his exposure to Agent Orange - an 
exposure that occurred while he was in the Republic of 
Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2005), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence 
otherwise.  38 C.F.R. § 3.307(a) (2005).  If a veteran was 
exposed to a herbicide agent during active military service, 
the diseases noted at 38 C.F.R. § 3.309(e) (2005) will be 
service connected if the requirements of 38 C.F.R. § 3.307(a) 
(2005) are met, even there is no record of such disease 
during service.  However, if the rebuttable presumptions of 
38 C.F.R. § 3.307(d) (2005) are also not satisfied, then the 
veteran's claim shall fail.  VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which it has not 
been specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341 
(1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2005).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2005).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e) (2005), the presumption of service 
connection related to Agent Orange is not available.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The veteran's DD 214 indicates that the veteran was stationed 
in the Republic of Vietnam.  He was awarded a Vietnam Service 
Medal with Cluster (VSM).  Hence, the veteran meets the first 
requirement noted above, and the Board concedes that the 
veteran was exposed to chemical dioxins during his tenure in 
Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (2005) are met, even there is no record of such 
disease during service:  diabetes mellitus, chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, porphyria 
cutanea tarda, respiratory cancers, prostate cancer, 
peripheral neuropathy (in limited situations) and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (2005).  The veteran suffers 
from COPD; he has not been diagnosed as suffering from any of 
the diseases listed above.  Hence, the presumption pursuant 
to 38 C.F.R. §§ 3.307 and 3.309 (2005) do not apply.  

Thus, the Board is left to determine whether service 
connection may be granted via the directions given by Combee 
et al (see above).  A review of the claims folder indicates, 
despite the veteran's assertions to the contrary, he has not 
been diagnosed as having a lung disability that is 
etiologically linked to his exposure to chemical dioxins.  

Nevertheless, the veteran has continued to claim that he 
suffers from such a disability and that the disability is 
related to his service in Vietnam.  Yet, a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  However, that same lay person 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  If the 
claimed disability is manifested by observable symptoms, lay 
evidence of symptomatology may be adequate to show the nexus 
between the current disability and the in-service disease or 
injury.  Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from lung congestion or from a cough.  However, 
he is not competent to say that he has disability of the 
lungs and that there is a relationship between his current 
disability and his exposure to chemical dioxins.  In other 
words, there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).


In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board is confident that the veteran is sincere in his belief 
that his COPD is somehow related to exposure to Agent Orange.  
However, the medical evidence does not corroborate the 
veteran's assertions.  A VA doctor has not been able to 
etiologically link the veteran's disorder with exposure to 
Agent Orange.  Thus, the applicable laws and regulations do 
not permit a grant of service connection for a disability or 
disease, absent a showing of a nexus between the current 
disorder and the veteran's exposure while in Vietnam.  
Accordingly, entitlement to service connection for COPD 
secondary to Agent Orange exposure is denied.  


ORDER

1.  Entitlement to service connection for COPD secondary to 
exposure to Agent Orange is denied.

2.  Entitlement to service connection for COPD secondary to 
exposure to radiation is denied.  


REMAND

As reported in the Introduction, the veteran has specifically 
asked that service connection for COPD be granted on a direct 
basis.  That is, he has provided three theories as to why 
service connection for COPD should be granted.  The first two 
of those theories involve radiation exposure and exposure to 
Agent Orange.  Those two theories have been discussed above.  
However, the third theory has not been discussed.  In fact, 
the third theory has not been fully adjudicated by the RO 
even though the veteran has expressed disagreement with the 
RO for not granting him service connection on a direct basis.  

The Board finds the veteran has submitted a claim and a 
notice of disagreement with respect to whether service 
connection may be granted for chronic obstructive pulmonary 
disease.  Liberally construing the doctrine promulgated by 
Manlincon v. West, 12 Vet. App. 238 (1999), the Board finds 
that the issue must be REMANDED so that the RO can issue a 
determination on the matter.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the entire record 
and ensure for the issue that may be on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2004), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his service connection claim; (3) about 
the information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
Additionally, the RO must specifically 
issue a letter to the veteran that 
provides in detail what the veteran must 
do in order to prevail on his claim.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issue on 
appeal.

2.  The RO should issue a decision and a 
statement of the case as to the issue of 
entitlement to service connection for 
COPD.  The veteran should be apprised of 
his right to submit a substantive appeal 
and to have his claim reviewed by the 
Board.  The RO should allow the veteran 
and his accredited representative the 
requisite period of time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


